Title: To John Adams from John Guy Gantier, 2 May 1778
From: Gantier, John Guy
To: Adams, John


     
      Sir
      Barcelona 2nd May 1778
     
     The principles of Liberty which I have suckled in my earliest Education, and in the History of the Country of my Ancestors, Swisserland, have made me look on the Struggles of the United Colonies of America to Obtain their Independency, with a Just admiration, and the best wishes for their Success; and it is with a real pleasure I have seen my King and Nation be the first to lend a hand to the glorious revolution that soon will put North America on a parr with the most respectable, and powerfull Empire in the World. Besides those motives of my partiality for the general good of that Country, Gratitude has a great Share in my Wishes for its Wellfare, as my house here, and I in particular, have received many favours from the Merchants of the Provinces of New England, Pensilvania, Virginia, the Carolinas &cra. When the Trade of those parts with these, was uninterupted, and I Flatter myself I still have Valuable friends in those Provinces, therefore desirous of Opportunitys to Cultivate that friendship, and to render my best Services to that new State, I some time ago expressed to my friend Monsr. Grand (under whose Sanction and Cover, I make bold to address you this) my Ambition of being Employed in the Service of the United Colonies as their Consul General in this Province, when they might have concluded their Treaties with the Court of Spain. And said friend very kindly promissed to recommend me to you, Sir, but at same time added that when the time of such Nominations shoud come, you doubtless woud begin by Electing American Gentlemen. On Which, however Just it be, I beg leave to Observe to you, That though many persons of more Talent and Capacity than I, may Occurr to your mind at Once, yet I firmly am of Opinion, none will be found more devoted to the Service of the Congress and Colonies, nor perhaps so able and qualified to fullfill the Views of your Government. As in order to exert the Employ of Consul in this Kingdom to the Satisfaction of the respective States, it is absolutely necessary to be acquainted with the Language, Laws, Customs, Morals and Trade of the Country. All which, as well as the Consideration of the first people in Command in the place, I have duly acquired by near Eleven years residency in these dominions always in Trade, with which advantage, and that of possessing the Dutch and Italian Languages, besides the French, English, and Spanish, I take the liberty to Offer you all my Faculties for the Service of the United Colonies. And to entreat that when the Nomination of Consuls for this Kingdom may come to pass, you Kindly will attend my request, and call me to the Consulship of this Province of Cataluña which I expect will have large trading Connections with North America. I ever shall retain the most gratefull Sense for your favour, and Assure you of my Constant readiness to Serve the State, and the Employ I Sollicit with honour, and due Dignity. My good friend Mr. Grand will inform you of my Connections, and reputation in trade; and if further Eclaircissements are wanted, enquiries may be made here from the French Consul, or the Commandant General, and the Intendant of the place, and Province. I have the honour to be very respectfully, Sir! Your most Obedient, & most devoted humble Servant
     
      John Guy Gantier
     
    